United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2550
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Myron Lee Jones, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: May 14, 2018
                               Filed: July 13, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, MELLOY, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Myron Lee Jones, Jr., challenges the sentence he received after violating the
conditions of his supervised release. The district court1 revoked his supervised

      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
release and sentenced him to fifteen months in prison, with no period of supervised
release to follow. Jones appeals, arguing that the district court abused its discretion
at sentencing. We affirm the judgment of the district court.

       Jones originally pleaded guilty to Assault Resulting in Serious Bodily Injury,
in violation of 18 U.S.C. §§ 113(a)(6), 1151, and 1153(a). The district court
sentenced him to eighteen months in prison, followed by a period of supervised
release. After completing his term of imprisonment and starting his period of
supervised release, Jones repeatedly violated the conditions of his supervised release.
Of note, Jones repeatedly violated the condition that he abstain from consuming
alcohol. Many of these violations were also accompanied by incidents of violence.
Based on these violations, the district court modified his supervised-release
conditions seven times. Then, after another violation, the district court revoked
Jones’s supervised release and sentenced him to nine months’ imprisonment,
followed by another period of supervised release.

       After completing that term of imprisonment, Jones again began supervised
release. Within months, he violated a supervised-release condition by again
consuming alcohol. A petition to revoke Jones’s supervised release alleged, in part,
that he had consumed alcohol and had been charged in tribal court for criminal
offenses, in violation of the conditions of his supervised release. Based on this
purported violation, Jones’s advisory sentencing range was three to nine months’
imprisonment. At the revocation hearing, Jones admitted to violating the condition
that he not consume alcohol. He then requested that, regardless of any imprisonment,
the court place him in long-term in-patient care at a drug-treatment facility to help
treat his substance-abuse problem. The court declined Jones’s request and sentenced
him to fifteen months’ imprisonment with no supervised release to follow.

       Jones contends that, at sentencing, the district court abused its discretion. “A
district court abuses its discretion when it (1) fails to consider a relevant factor that

                                          -2-
should have received significant weight; (2) gives significant weight to an improper
or irrelevant factor; or (3) considers only the appropriate factors but in weighing those
factors commits a clear error of judgment.” United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc) (citation omitted). When deciding whether to revoke
a defendant’s supervised release, pursuant to 18 U.S.C. § 3583(e)(3), a court
considers a number of factors. See 18 U.S.C. § 3553(a)(1), (a)(2)(B)–(D), (a)(4)–(7).
Those factors include “the nature and circumstances of the offense,” “the history and
characteristics of the defendant,” and the need “to protect the public from further
crimes of the defendant.” Id. § 3553(a)(1), (a)(2)(C).

       Jones first claims that the district court abused its discretion by not sufficiently
considering his request for continued supervision and additional alcohol-abuse
treatment. Although the court rejected Jones’s request, the court’s decision was not
unreasonable. Having presided over Jones’s prior sentencings, modifications, and
revocation, the court was quite familiar with Jones’s history and characteristics and
his noncompliance with his supervised-release conditions. Many of Jones’s
supervised-release violations arose from incidents where he failed to complete
substance-abuse treatment programs. Because the court was familiar with this history
and listened at the revocation hearing to Jones’s request for treatment, we cannot say
that the district court failed to consider this factor or committed a clear error of
judgment. See Feemster, 572 F.3d at 461.

       Jones next argues that the district court abused its discretion at the revocation
hearing by considering pending tribal charges that Jones did not admit to in
stipulating to the supervised-release violation. As noted above, a sentencing court
abuses its discretion when it “gives significant weight to an improper or irrelevant
factor.” Id. (citation omitted). At the hearing here, Jones confirmed that charges
were pending against him in tribal court. Besides this quick colloquy, however, the
court did not expressly mention those charges as the basis for revoking Jones’s
supervised release or for the sentence imposed. Therefore, even assuming this

                                           -3-
consideration was an improper or irrelevant factor, we cannot say that the court gave
this factor “significant weight.”

      Finally, Jones contends that the district court did not give any weight to his
advisory sentencing range of three to nine months. This argument is without merit.
The petition for revocation noted the applicable sentencing range, and we
presume—in the absence of contrary evidence—that the district court considered the
record and arguments before it. See United States v. Miles, 499 F.3d 906, 909–10
(8th Cir. 2007). Jones has not proffered evidence to the contrary.

       Based on this analysis, we conclude that the district court did not abuse its
discretion. Accordingly, the district court’s judgment is affirmed.
                      ______________________________




                                         -4-